Citation Nr: 0408117	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  91-50 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to service 
connection for a mental disorder as an original claim even 
though the claim had been previously denied by an unappealed 
rating several years earlier.  Over the years, the case was 
previously before the Board on several occasions.  The 
requested development set forth in the several Remands having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  As recounted 
in the Board's May 1999 Remand, the claim had been 
reconsidered by the RO in June 1995, and the RO determined 
that new and material evidence had been submitted to warrant 
reopening the claim of entitlement to service connection for 
a mental disorder, but, nevertheless, the evidence was still 
against the benefit sought.  

In handwritten correspondence from the veteran sent in April 
2003, the veteran indicated that he was no longer 
represented. 


FINDINGS OF FACT

1.  In a decision dated February 28, 1989, the RO denied the 
veteran entitlement to service connection for a mental 
disorder.

2.  The veteran did not appeal the 1989 denial, nor did he 
request reconsideration of that decision.

3.  That evidence associated with the claims file subsequent 
to the February 1989 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1989 RO decision which denied service 
connection for a mental disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2002); 38 C.F.R. § 3.104(a) 
(2003). 

2.  New and material evidence to reopen the claim for service 
connection for a mental disorder has not been submitted.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in April 2003 as well as 
the Supplemental Statement of the Case of August 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Supplemental Statements of the Case and other 
development letters of record.  Accordingly, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The initial adverse rating action in this case was dated in 
February 1991, which date preceded the enactment of the VCAA, 
by more than a decade.  Naturally, therefore, after the VCAA 
was enacted did the AOJ, on April 2, 2003, provide the VCAA 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Nevertheless, 
Supplemental Statements of the Case issued following that 
notice, notably that issued in August 2003, constitute 
decisions that fully considered the new law and that cures 
any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant. 

In an unappealed rating determination from February 28, 1989, 
the RO denied entitlement to service connection for mental 
disorder, as the evidence failed to demonstrate a mental 
disorder in service or that the then manifested mental 
disorder was related to military service.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that in June 1995 the RO determined that 
new and material evidence had been submitted; following that 
determination, the RO denied the claim because a nexus 
between the current mental disorder and service had not been 
demonstrated.  As noted above, the VCAA was enacted 
thereafter.  The VCAA essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provided that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

At the time when the claim was originally denied in 1989, the 
RO acknowledged that the veteran had been receiving treatment 
for a mental disorder more than a year after service.   The 
RO noted the absence of evidence of treatment in service or 
within a year thereafter, and the claim was denied on the 
basis of the absence a nexus between post service treatment 
and his the veteran's military service.  

As noted above, the current claim has apparently been 
continuously prosecuted since 1991.  During the period that 
the appeal has been open, considerable additional evidence 
has been associated with the claims file, all of which has 
been carefully reviewed.

Also, as noted above, the RO concluded in 1995 that new and 
material evidence had been submitted.  The RO regarded the 
records associated with the veteran's hospitalization in 
March 1984 at Clayton General as evidence that was so 
significant as to constitute new and material evidence that 
warranted reopening the veteran's claim for service 
connection.  Close inspection of that discharge report 
reveals that as of March 1984, a physician considered the 
veteran's [p]ast psychiatric history was noncontributory for 
prior psychiatric diagnosis or treatment.  [There was] no 
significant family history of psychiatric illness.  Initial 
impression was acute psychotic episode, rule out underlying 
thought disorder, such as schizophrenia.  Also rule out the 
possibility of a drug induced psychosis."  The examiner 
noted that the veteran had been smoking marihuana which may 
or may not have been laced with PCP at the time of his 
psychotic break.  

When the case was previously decided in 1989, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1989 
and service.  Within the framework of governing law, the 
Board considers March 1984 evidence as only cumulative 
evidence of a post service mental disorder unassociated to 
service.  The 1984 evidence still fails to competently 
demonstrate an association between the veteran's mental 
disorder and military service (in fact it suggest an etiology 
entirely unrelated to military service); therefore, although 
such evidence is new, it is not material, and cannot serve as 
a basis to reopen the claim.

The Board has also considered the other evidence associated 
with the record.  The Board observes that, in August 1997, a 
VA examiner commented that there was a distinct possibility 
that the veteran's mental disorder "was first encountered 
during active military service."  The examiner recounted a 
history as related by the veteran and concluded that the 
mental illness may well have occurred during service.  
However, the examiner also noted that the veteran's claims 
file was not available for his review and noted that his 
conclusion was conditional on "if [the history as related by 
the veteran ] was documented in his medical records".  The 
story, as related by the veteran, was that he had first heard 
voices in 1981, in service, which voices told him to go to 
the women's barracks.  He did so, and he was supposedly 
arrested by the military police (MPs).  He indicated that he 
was restrained and taken to the station.  He was reportedly 
released after merely telling the officers that he had heard 
voices.  The RO undertook to obtain records to corroborate 
the claim.  However, efforts to obtain such records were 
unsuccessful.  Service records are silent as to the claimed 
incident.  In light of the fact that it was not the asserted 
(and the record also does not demonstrate) that the supposed 
incident did not generate any mental treatment or observation 
or even any disciplinary action, the Board is of the opinion 
that further search for any records would be entirely 
pointless.  The August 1997 medical opinion itself is 
inadequate to constitute new and material evidence.  The 
Court has stated that a medical opinion based entirely on a 
claimant's historical account of his medical and service 
background lacked probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993), see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis) (citing Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993)); cf. Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (Without a review of the record, an 
opinion on the etiology of the underlying condition can be no 
better than the facts alleged by the veteran).

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1989, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1989 
and service, more than a year prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's mental disorder and 
military service. 

In the context of the current decision vis-à-vis new and 
material evidence, the Board has not considered evidence that 
the veteran had a history of manipulative behavior.  See e. 
g. April 1984 treatment records.  That sort of evidence is 
more related to the veteran's credibility, and the Board is 
mindful that the U.S. Court of Appeals for Veterans Claims 
(Court) has instructed that in determining whether evidence 
is new and material, credibility is, preliminarily, to be 
presumed.  Only if the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Therefore, any consideration of such 
evidence is not appropriate in this context. 




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a mental disorder, the appeal is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



